          Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                    - v. -                             :            S1 19 Cr. 373 (PGG)
                                                       :
 MICHAEL AVENATTI,                                     :
                                                       :
                            Defendant.                 :
                                                       :
 ----------------------------------------------------- x


                          THE GOVERNMENT’S MOTIONS IN LIMINE




                                                           GEOFFREY S. BERMAN
                                                           United States Attorney
                                                           Southern District of New York


Matthew D. Podolsky
Daniel C. Richenthal
Robert B. Sobelman
Assistant United States Attorneys

- Of Counsel -
            Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 2 of 32




                                                   TABLE OF CONTENTS

ARGUMENT .................................................................................................................................. 2

I.       EVIDENCE OR ARGUMENT CONCERNING THE DEFENDANT’S ALLEGATION
         THAT THE CHARGES AGAINST HIM ARE POLITICALLY MOTIVATED, THAT HE
         WAS UNFAIRLY SINGLED OUT, AND/OR THAT HE WAS CHARGED IN “HASTE”
         SHOULD BE PRECLUDED ............................................................................................... 2

II       EVIDENCE OR ARGUMENT CONCERNING WHETHER THE DEFENDANT’S
         CONDUCT CAN OR SHOULD BE DEALT WITH SOLELY AS AN
         ADMINISTRATIVE OR CIVIL MATTER SHOULD BR PRECLUDED ........................ 5

III.     EVIDENCE OR ARGUMENT CONCERNING WHETHER THE CHARGES IN THIS
         CASE ARE UNCONSTITUTIONALLY VAGUE SHOULD BE PRECLUDED ............. 6

IV.      EVIDENCE OR ARGUMENT CONCERNING THE POTENTIAL PUNISHMENT OR
         CONSEQUENCES, INCLUDING DISBARMENT, THAT THE DEFENDANT FACES
         IF CONVICTED SHOULD BE PRECLUDED .................................................................. 7

V.       EVIDENCE OR ARGUMENT CONCERNING THE GOVERNMENT’S CHARGING
         DECISIONS WITH RESPECT TO OTHERS AND/OR THE DIFFERENCES BETWEEN
         THE ORIGINAL INDICTMENT AND THE SUPERSEDING INDICTMENT SHOULD
         BE PRECLUDED ................................................................................................................ 8

VI.      EVIDENCE OR ARGUMENT CONCERNING THE DEFENDANT’S PRIOR
         COMMISSION OF GOOD ACTS AND/OR FAILURE TO COMMIT OTHER BAD
         ACTS SHOULD BE PRECLUDED .................................................................................... 9

VII.     EVIDENCE OR ARGUMENT CONCERNING WHETHER OTHER THREATENED OR
         ACTUAL CIVIL LAWSUITS HAVE ACHIEVED POSITIVE THINGS FOR CLIENTS
         OR SOCIETY SHOULD BE PRECLUDED..................................................................... 10

VIII. EVIDENCE OR ARGUMENT CONCERNING WHETHER NIKE ENGAGED IN
      MISCONDUCT, OF WHICH THE DEFENDANT WAS UNAWARE AT THE TIME OF
      THE DEFENDANT’S CHARGED ACTIONS, SHOULD BE PRECLUDED ................ 11

          A. The Defendant Should Be Precluded From Offering Evidence Of Nike’s Alleged
             Misconduct Unless He Had Contemporaneous Knowledge of Such Alleged
             Misconduct At The Time Of The Charged Conduct ................................................. 12
          B. The Defendant Should Be Precluded From Attempting To Impeach Nike Witnesses
             With The Same Information Or Evidence ................................................................. 14
          C. The Defendant Should Be Precluded From Having Other Nike Witnesses Invoke
             The Fifth Amendment In The Jury’s Presence .......................................................... 18
            Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 3 of 32



          D. The Defendant Should Be Precluded From Arguing That Any Alleged Misconduct
             Of Nike Outweighs His Own .................................................................................... 19
IX.      EVIDENCE OR ARGUMENT CONCERNING WHETHER CLIENT-1’S POTENTIAL
         LEGAL CLAIMS HAD VALUE, AND/OR THE COST OF AN INTERNAL
         INVESTIGATION, WITHOUT A CONNECTION TO THE DEFENDANT’S
         CONTEMPORANEOUS KNOWLEDGE, SHOULD BE PRECLUDED ........................ 20

X.       OUT-OF-COURT STATEMENTS MADE BY ATTORNEY-1 TO THE GOVERNMENT
         AFTER THE DEFENDANT WAS ARRESTED ARE INADMISSIBLE ........................ 20

XI.      THE DEFENDANT SHOULD BE PRECLUDED FROM OFFERING EXPERT
         TESTIMONY WITHOUT PROVIDING SUFFICIENT NOTICE, AND HIS PROFFERED
         EXPERT SHOULD BE PRECLUDED FROM OPINING ON WHAT A LAWYER’S
         ETHICAL DUTIES SHOULD BE, THE ALLEGEDLY NEGATIVE CONSEQUENCES
         OF THE GOVERNMENT’S THEORY OF GUILT, AND/OR WHAT STATEMENTS
         MADE TO THE DEFENDANT MEANT ......................................................................... 26

CONCLUSION ............................................................................................................................. 29




                                                                    ii
          Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 4 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                    - v. -                             :       S1 19 Cr. 373 (PGG)
                                                       :
 MICHAEL AVENATTI,                                     :
                                                       :
                            Defendant.                 :
                                                       :
 ----------------------------------------------------- x

                          THE GOVERNMENT’S MOTIONS IN LIMINE

        The Government respectfully seeks to preclude certain evidence or argument that is

irrelevant to the issues at trial, and/or for which any conceivable probative value is substantially

outweighed by the risk of juror confusion, distraction from the evidence, unnecessary lengthening

of the trial, and/or unfair prejudice to the Government.

        Specifically, the Government moves to preclude evidence or argument concerning:

•       the defendant’s allegation that the charges against him are politically motivated, that he
        was unfairly singled out, and/or that he was charged in “haste”;

•       whether the defendant’s conduct can or should be dealt with solely as an administrative or
        civil matter;

•       whether the charges against the defendant are unconstitutionally vague;

•       the potential punishment or consequences, including disbarment, that the defendant faces
        if convicted;

•       the Government’s charging decisions with respect to others and/or the differences between
        the original indictment and the Superseding Indictment;

•       the defendant’s prior commission of good acts and/or failure to commit other bad acts;

•       whether other threatened or actual civil lawsuits have achieved positive things for clients
        or society;
         Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 5 of 32



•       whether NIKE, Inc. (“Nike”) engaged in alleged misconduct of which the defendant was
        unaware at the time of his charged actions;

•       the cost of a potential internal investigation and/or whether Client-1’s potential legal claims
        had value, unless the defendant had contemporaneous knowledge of that cost or value; and

•       out-of-court statements made by Attorney-1 to the Government after the defendant was
        arrested.

        In addition, the Government moves to preclude the defendant from offering expert

testimony without providing sufficient notice, and to preclude the defendant’s proffered expert

from opining on what a lawyer’s ethical duties should be (as opposed to what they actually are),

the allegedly negative consequences of the Government’s theory of guilt, and/or the meaning of

particular statements made to the defendant during the course of the charged conduct.

                                            ARGUMENT

I.      EVIDENCE OR ARGUMENT CONCERNING THE DEFENDANT’S
        ALLEGATION THAT THE CHARGES AGAINST HIM ARE POLITICALLY
        MOTIVATED, THAT HE WAS UNFAIRLY SINGLED OUT, AND/OR THAT HE
        WAS CHARGED IN “HASTE” SHOULD BE PRECLUDED

        As the Court is aware, the defendant has claimed that he was targeted by an array of law

enforcement professionals, from different agencies, including multiple career prosecutors, who

allegedly used a sham “‘investigation’” to bring baseless and “hast[y]” charges in an

unconstitutional attempt to silence a self-described “high-profile political antagonist.” (Dkt.

No. 29, at 1, 37 (first set of quotation marks also in original).)

        Whatever the merits of these hyperbolic assertions—and they are meritless—they are

solely for this Court in weighing the defendant’s motion to dismiss. They are not for the jury in

weighing the defendant’s guilt. All evidence or argument concerning the reasons for or timing of

the defendant’s arrest and prosecution is irrelevant to the proper issues at trial and would serve no

purpose other than to distract the jury from the evidence of the defendant’s guilt or to encourage



                                                   2
         Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 6 of 32



jury nullification. Such evidence and argument should therefore be precluded. See United States

v. Regan, 103 F.3d 1072, 1082 (2d Cir. 1997) (a “selective prosecution defense is an issue for the

court rather than the jury”); United States v. Stewart, No. 03 Cr. 717 (MGC), 2004 WL 113506,

at *1 (S.D.N.Y. Jan. 26, 2004) (granting motion to preclude defendant from “presenting arguments

or evidence that would invite the jury to question the Government’s motives in investigating and

indicting [the defendant], as opposed to other individuals who may also have committed the crimes

charged or similar crimes.”); see also Fed. R. Crim. P. 12(b)(3)(A)(iv); United States v. Sun Myung

Moon, 718 F.2d 1210, 1229 (2d Cir. 1983).

       The basis for this settled rule is fundamental. A claim of improper prosecutorial motive,

whatever its ground or grounds, “is not a defense on the merits to the criminal charge itself, but an

independent assertion that the prosecutor has brought the charge for reasons forbidden by the

Constitution.” United States v. Armstrong, 517 U.S. 456, 463 (1996). Such a claim is self-

evidently “unrelated to factual innocence of the crime charged,” which is the sole issue to be

decided by the jury, and, as a result, the Court alone must resolve it. Regan, 103 F.3d at 1082.

       Nor should the defendant be permitted to advance arguments or to introduce evidence on

substantially the same ground—even if he does not expressly say that he has been selectively or

vindictively prosecuted—because the reasons for or alleged novelty of the prosecution of the

defendant have no bearing whatsoever on the jury’s proper function. The defendant should not,

for example, be permitted to offer evidence or argument that others have purportedly engaged in

similar conduct without being prosecuted, or that this prosecution is, in his view, “a test case” or

“novel” (Dkt. No. 75, at 1). Any argument or evidence in this vein is irrelevant. Cf., e.g., Stewart,

2004 WL 113506, at *2 (“Any characterization of the securities fraud charge in Count Nine as

‘novel’ is irrelevant to the jury’s consideration of the indictment in this case. The defense may not



                                                 3
         Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 7 of 32



argue or present evidence to the jury that tends to show that this count is an unusual or

unprecedented application of the securities laws.”). It is also plainly improper, because it would

invite, at best, confusion or, more likely, nullification which is entirely inappropriate. See United

States v. Thomas, 116 F.3d 606, 615 (2d Cir. 1997) (Jury nullification is “by no means a right or

something that a judge should encourage or permit if it is within his authority to prevent.”); id.

at 614 (“We categorically reject the idea that, in a society committed to the rule of law, jury

nullification is desirable or that courts may permit it to occur when it is within their authority to

prevent.”); see also Sparf & Hanson v. United States, 156 U.S. 51, 102 (1895) (“Public and private

safety alike would be in peril if the principle be established that juries in criminal cases may, of

right, disregard the law as expounded to them by the court, and become a law unto themselves.”);

United States v. Washington, 705 F.2d 489, 494 (D.C. Cir. 1983) (per curiam) (“A jury has no

more ‘right’ to find a ‘guilty’ defendant ‘not guilty’ than it has to find a ‘not guilty’ defendant

‘guilty,’ and the fact that the former cannot be corrected by a court, while the latter can be, does

not create a right out of the power to misapply the law. Such verdicts are lawless, a denial of due

process and constitute an exercise of erroneously seized power.” (emphasis in original)).

       In short, any argument or attempt to elicit evidence that is intended to place the

Government’s charging decision at issue or intended to suggest to the jury that the defendant,

irrespective of his guilt, should be acquitted because he allegedly has been “singled out for

prosecution” (Dkt. No. 29, at 34) would be (in addition to factually and legally wrong) irrelevant

to the issues properly before the jury, would create a time-consuming and contentious distraction,

and would encourage the jury to make or decline to make a decision on an improper basis.

       Finally, for substantially the same reasons, the defendant should not permitted to insert,

expressly or implicitly, irrelevant political considerations into the trial, by seeking, through the



                                                 4
         Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 8 of 32



voir dire process or otherwise, to give the impression to potential or actual jurors that their political

views are relevant to the issues at trial or to provide potential or actual jurors with irrelevant

information about the defendant’s alleged politically-related activities. (See, e.g., Dkt. No. 76-1

(defendant’s proposed juror questionnaire), at 7 (requesting Court to tell potential jurors that the

defendant “sued President Trump on behalf of Stormy Daniels”); id. (requesting Court to inform

potential jurors that the defendant has also filed other unidentified “lawsuits,” plural, “against

President Trump”); id. at 12 (requesting Court to ask potential jurors, without limitation, “Who

are the three publicly known people you admire most?” and, “Who are the three publicly known

people you admire least?”); see also Dkt. No. 87 (defendant’s proposed voir dire), at 5 (requesting

Court to inform potential jurors that the defendant “sued President Trump on behalf of Stormy

Daniels”); id. (requesting Court to inform potential jurors that the defendant has also filed other

unidentified “lawsuits,” plural, “against President Trump”).) 1

II.     EVIDENCE OR ARGUMENT CONCERNING WHETHER THE DEFENDANT’S
        CONDUCT CAN OR SHOULD BE DEALT WITH SOLELY AS AN
        ADMINISTRATIVE OR CIVIL MATTER SHOULD BR PRECLUDED

        The defendant has also claimed that this prosecution generally, and the honest services

fraud count in particular, “is a supercilious and dangerous attempt by federal prosecutors in New

York to regulate the practice of civil law, impose their own views of when and what constitutes

adequate client communication during settlement negotiations, and convert alleged violations of

state ethics rules into a federal criminal offense.” (Dkt. No. 75, at 9; see also id. at 10 (the

Government’s theory of guilt is purportedly “disturbing”).)


1
       Even if the Court were to grant the defendant’s request for a jury questionnaire (Dkt.
No. 78), which the Government does not believe is warranted, see, e.g., United States v. Treacy,
639 F.3d 32, 47 (2d Cir. 2011); United States v. Salameh, 152 F.3d 88, 120-21 (2d Cir. 1998),
these and other proposed statements and questions are improper and should not be included in a
questionnaire or voir dire. The Government also objects to potential jurors in this case having to
provide their names on a questionnaire, as the defendant requests.

                                                   5
         Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 9 of 32



        Again, whatever the merits of these hyperbolic assertions—and they are meritless—they

are not for the jury. The sole question before the jury is the guilt of the defendant, not the

motivations of individual “federal prosecutors,” whether those prosecutors have their “own

views,” the merits or lack thereof of those views, or the allegedly negative ramifications of the

enforcement in this case of the laws enacted by Congress. Cf., e.g., United States v. Rosado, 728

F.2d 89, 93 (2d Cir. 1984) (criticizing admission of evidence about the propriety of a prosecution

“for turning the trial away from a determination of whether the elements of the offense charged

had been proved beyond a reasonable doubt into a wide-ranging inquiry into matters far beyond

the scope of legitimate issues in a criminal trial”). Accordingly, any such arguments or purported

evidence in support of them should be precluded.

III.    EVIDENCE OR ARGUMENT CONCERNING WHETHER THE CHARGES IN
        THIS CASE ARE UNCONSTITUTIONALLY VAGUE SHOULD BE PRECLUDED

        The defendant has further claimed that all charges against him are vague as applied. (Dkt.

No. 35, at 16-17; Dkt. No. 75, at 11.) As with his other claims in support of his motion to dismiss,

whatever the merits of this claim—and it, too, is devoid of merit—it is not for the jury. As the

defendant has appeared to acknowledge (see Dkt. No. 35, at 16-17), and as the Government has

explained (see Dkt. No. 57, at 14), a vagueness challenge rests on the Due Process Clause, and

accordingly is for the Court. See, e.g., United States v. Morrison, 686 F.3d 94, 103 (2d Cir. 2012).

To be sure, the Government has no objection to the defendant presenting admissible evidence, if

any exists and to the extent directed at an element of a charged offense, that he did not

contemporaneously believe himself to be engaging in wrongful conduct. But arguments about

how this case fits into “prevailing extortion jurisprudence” or may be squared with the defendant’s

“freedom of speech under the First Amendment” (Dkt. No. 35, at 17) have no place before the lay

jury.


                                                 6
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 10 of 32



        Nor would it be proper for the defendant to suggest to the jury that he must have been

aware of such jurisprudence or the statutes that he is charged with violating. See United States v.

George, 386 F.3d 383, 393 (2d Cir. 2004) (“[T]he Second Circuit has held that the term ‘willfully’

in criminal statutes typically does not require the government to prove the defendant’s specific

intent to violate the particular criminal statute in question.”); see also United States v. Blagojevich,

794 F.3d 729, 739 (7th Cir. 2015) (“The wire-fraud statute requires a specific intent to defraud but

not willfulness or any other proxy for knowledge of the law.”); Sand et al., Modern Federal Jury

Instructions, Instr. 44-5; cf. Stewart, 2004 WL 113506, at *2 (“Scienter is an element of the crime

charged, but whether the defendant knew that she was violating the law is irrelevant.”).

IV.     EVIDENCE OR ARGUMENT CONCERNING THE POTENTIAL PUNISHMENT
        OR CONSEQUENCES, INCLUDING DISBARMENT, THAT THE DEFENDANT
        FACES IF CONVICTED SHOULD BE PRECLUDED

        The defendant should also be precluded from offering evidence or argument concerning

the potential punishment or consequences, including disbarment, that he faces if convicted. Where

the jury has no role at sentencing—such as in this case—it “should be admonished to ‘reach its

verdict without regard to what sentence might be imposed.’” Shannon v. United States, 512 U.S.

573, 579 (1994) (quoting Rogers v. United States, 422 U.S. 35, 40 (1975)). This is so for good

reason: argument concerning punishment “invites [jurors] to ponder matters that are not within

their province, distracts them from their factfinding responsibilities, and creates a strong possibility

of confusion.” Id. There is no proper basis for the defendant to put these issues before the jury in

any form, and the defendant should not be permitted to offer evidence or argument inviting the

jury to consider them.




                                                   7
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 11 of 32



V.     EVIDENCE OR ARGUMENT CONCERNING THE GOVERNMENT’S
       CHARGING DECISIONS WITH RESPECT TO OTHERS AND/OR THE
       DIFFERENCES BETWEEN THE ORIGINAL INDICTMENT AND THE
       SUPERSEDING INDICTMENT SHOULD BE PRECLUDED

       Juries are routinely and properly instructed that they should not consider persons not on

trial. See, e.g., United States v. Muse, No. 06 Cr. 600 (DLC), 2007 WL 1989313, at *22 (S.D.N.Y.

July 3, 2007), aff’d, 369 F. App’x 242 (2d Cir. 2010). That instruction should be given here (see

Gov’t Request No. 23), and the defendant should be precluded from offering evidence or argument

concerning why, in his view, the individual identified as “Attorney-1” in the Superseding

Indictment was not charged or even the fact that Attorney-1 was not charged. Nor should the

defendant be permitted to offer evidence of or argument concerning the differences between the

original indictment and the Superseding Indictment or even that there was an original indictment.

These subjects have nothing to do with the defendant’s guilt, and introducing them would only

serve to confuse or distract the jury with improper issues and considerations. See, e.g., Stewart,

2004 WL 113506, at *1 (“Defendants may not invite the jury to speculate as to why [a particular]

charge was not included in the indictment.”). Introducing these subjects might also require a trial

within a trial on the Government’s charging policies and practices—matters far beyond the scope

of an individual criminal trial. See, e.g., United States v. Knox, 687 F. App’x 51, 54-55 (2d Cir.

2017) (instructing jury that the “government is not on trial” is “appropriate” (internal quotation

marks omitted)); United States v. Saldarriaga, 204 F.3d 50, 52 (2d Cir. 2000) (“The Court properly

charged the jury to base its decision on the evidence or lack of evidence that had been presented

at trial, and to focus solely on whether, in light of that evidence or lack of evidence, the jury was

convinced beyond a reasonable doubt that the defendant was guilty of the crimes with which he

was charged.”).




                                                 8
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 12 of 32



VI.    EVIDENCE OR ARGUMENT CONCERNING THE DEFENDANT’S PRIOR
       COMMISSION OF GOOD ACTS AND/OR FAILURE TO COMMIT OTHER BAD
       ACTS SHOULD BE PRECLUDED

       To the extent that the defendant may seek to present evidence or argument concerning his

prior commission of alleged “good acts” or to offer evidence of his non-criminal activities to seek

to disprove his guilt, he should be precluded from doing so. Specific-act propensity evidence is

no more admissible to refute a criminal charge than it is to establish one.

       It is settled law that “[a] defendant may not seek to establish his innocence . . . through

proof of the absence of criminal acts on [other] specific occasions.” United States v. Scarpa, 897

F.2d 63, 70 (2d Cir. 1990). Similarly, while a defendant may offer general testimony from a

character witness about his reputation for a “pertinent trait of character,” or the witness’s opinion

of the defendant as regards that trait, see Fed. R. Evid. 404(a)(2)(A) & 405(a), a defendant can

neither testify nor offer other proof to establish specific acts in conformity with that trait that are

not an element of the offense. See, e.g., United States v. Benedetto, 571 F.2d 1246, 1249-50 (2d

Cir. 1978) (evidence of defendant’s specific acts improperly admitted because “character evidence

has long been admissible only in the form of reputation and not in the form of a recitation of good

or bad acts”); United States v. Rivera, No. 13 Cr. 149, 2015 WL 1725991 (KAM), at *2 (E.D.N.Y.

Apr. 15, 2015) (precluding evidence of charitable giving); United States v. Fazio, No. 11 Cr. 873

(KBF), 2012 WL 1203943, at *5 (S.D.N.Y. Apr. 11, 2012), (“a defendant may not affirmatively

try to prove his innocence by reference to specific instances of good conduct; character is to be

proven by reputation or opinion evidence.”), aff’d, 770 F.3d 160 (2d Cir. 2014). The defendant

should accordingly be precluded from offering evidence or argument, including in his opening

statement, concerning any charity, philanthropy, pro bono representations, civic or political

activism, or any other specific instance or instances of his prior alleged good or public-oriented

acts, or the lack of commission of other bad acts, or his lack of criminal history.

                                                  9
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 13 of 32



       Nor should the defendant be permitted to suggest that his alleged prior achievements make

it less likely that he committed the charged crimes. (See Dkt. No. 76-1, at 7 (requesting Court to

tell potential jurors that the defendant “has been involved in a number of high-profile matters”);

Dkt. No. 87, at 8 (requesting Court to tell potential jurors that the defendant “is a civil trial lawyer

who sues individuals and corporations”).) To be sure, the defendant may seek to offer admissible

evidence, if any exists, that he experienced recent financial success or had substantial means and

thus had less of a financial motive to commit the crimes with which he is charged, just as the

Government may offer evidence of the opposite. See, e.g., United States v. Reed, 639 F.2d 896,

907 (2d Cir. 1981) (“a defendant’s belief that he is in financial difficulty is admissible to show

motive, and not unduly prejudicial”); cf. United States v. Bergstein, --- F. App’x ----, 2019 WL

4410240, at *2 (2d Cir. Sept. 16, 2019) (“The evidence of [the defendant’s] casino debts plainly

reflects his motive to misuse [a victim’s] money in efforts to repay [others] after misusing their

investments to satisfy those debts.”). But such evidence is very different from that offered to show

an alleged propensity not to commit crimes, which is no more admissible than the reverse.

VII.   EVIDENCE OR ARGUMENT CONCERNING WHETHER OTHER
       THREATENED OR ACTUAL CIVIL LAWSUITS HAVE ACHIEVED POSITIVE
       THINGS FOR CLIENTS OR SOCIETY SHOULD BE PRECLUDED

       Nor should the defendant be permitted to attempt to turn his criminal trial into a referendum

on civil litigation or attorneys who engage in the same by inviting the jury to consider whether

other, wholly unrelated lawsuits, either threatened or filed, have previously achieved or may

achieve positive things for clients or society, or by suggesting to the jury that, as a policy matter,

lawyers engaged in settlement negotiations should generally be free to make threats to achieve

those things. (See Dkt. No. 94, at 33-35; see also Dkt. No. 75, at 9-10.) In particular, the defendant

should not be permitted to offer evidence in support of an argument that because other threatened

or filed lawsuits may have achieved positive results for clients or society at large, he should be

                                                  10
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 14 of 32



acquitted, lest the conduct of lawyers be restricted to the detriment of clients or society. Such an

argument would be no more appropriate than the Government seeking to establish the defendant’s

guilt through reference to any alleged negative influence of civil lawyers or litigation on society

or any alleged negative effects of such lawsuits in other instances. The defendant and his conduct

alone is on trial. See, e.g., United States v. Oldbear, 568 F.3d 814, 821 (10th Cir. 2009) (affirming

preclusion of evidence in embezzlement case as to how persons other than the defendant used

funds because “only [the defendant’s] actions and state of mind were material to her guilt”); United

States v. Berg, 710 F. Supp. 438, 445 (E.D.N.Y. 1989) (testimony concerning the “custom of other

arms dealers in complying with arms export laws” precluded on the ground that such evidence was

irrelevant to the state of mind of the defendants), aff’d in part, rev’d in part on other grounds sub

nom. United States v. Schwartz, 924 F.2d 410 (2d Cir. 1991).

VIII. EVIDENCE OR ARGUMENT CONCERNING WHETHER NIKE ENGAGED IN
      MISCONDUCT, OF WHICH THE DEFENDANT WAS UNAWARE AT THE TIME
      OF THE DEFENDANT’S CHARGED ACTIONS, SHOULD BE PRECLUDED

       At a prior conference, defense counsel stated that the defendant wanted “to prove a civil

case” against Nike during his individual criminal trial. (Aug. 22, 2019 Conference Tr., at 8.) In

subsequent submissions, the defendant made plain that he meant it, and that he does not intend to

limit the evidence he will seek to offer of Nike’s alleged misconduct to that contemporaneously

known to him at the time when he engaged in the charged crimes—or even to the parties involved

in and timeframe of Client-1’s potential claims. (See, e.g., Dkt. No. 52, at 8 (arguing the defendant

should be permitted to offer “evidence of broader misconduct directed by Nike across amateur

basketball” regardless of whether and when it was known to Client-1 or the defendant or bears any

connection to Client-1’s potential claims).) The Court should preclude the defendant from seeking

to distract and confuse the jury by effectively putting one of his victims on trial for alleged conduct

of no relevance to this case.

                                                  11
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 15 of 32



               A. The Defendant Should Be Precluded From Offering Evidence Of Nike’s
                  Alleged Misconduct Unless He Had Contemporaneous Knowledge Of Such
                  Alleged Misconduct At the Time Of The Charged Conduct

       As the Government previously explained (Dkt. No. 61, at 5-6), the defendant’s position

that “evidence of broader misconduct directed by Nike across amateur basketball” is admissible,

regardless of whether the defendant contemporaneously knew of such evidence, does not meet the

test of relevance. Evidence—if it exists—of alleged misconduct by Nike that the defendant did

not know about at the time of his extortion and fraud scheme cannot possibly bear on his

contemporaneous knowledge and intent while engaging in that scheme. Nor does such evidence

become relevant merely because a subset of it might demonstrate, in the defendant’s words, “the

validity” of Client-1’s potential claims (Dkt. No. 52, at 8). The actual truth or lack thereof of the

harmful allegations that the defendant threatened to make is irrelevant as a matter of law. See

United States v. Jackson, 196 F.3d 383, 387 (2d Cir. 1999); United States v. Jackson, 180 F.3d 55,

66, 71 (2d Cir. 1999); see also United States v. Korogodsky, 4 F. Supp. 2d 262, 265-66 (S.D.N.Y.

1998) (“It is no defense that the victims of the fraud may have been engaged in some misconduct”

and therefore “possible misconduct of the victim [is] not relevant . . . .”).

       But even assuming arguendo that some such evidence might be relevant, it should be

precluded under Federal Rule of Evidence 403. “[U]nder Rule 403, the district court may exclude

even relevant evidence if it finds that the ‘probative value [of the evidence] is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.’” United States v. Crowley, 318 F.3d 401, 417 (2d Cir. 2003) (quoting United States v.

Flaharty, 295 F.3d 182, 191 (2d Cir. 2002)). These dangers are manifest here.




                                                  12
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 16 of 32



       As described above and in prior submissions, the defendant has made clear that he intends,

absent a ruling to the contrary, to offer both evidence and argument devoid of even a temporal

connection to the events in this case, much less a connection to Client-1, much less a connection

to the defendant’s own contemporaneous knowledge or intent before or during the time when he

acted. Even if one were to conceive of some speculative relevance to Nike’s alleged “broader

misconduct” (Dkt. No. 52, at 8), it is far more than substantially outweighed by the risk of

confusion, distraction, material lengthening of the trial, and unfair prejudice to the Government.

       Were the defendant to succeed in turning his individual criminal trial into a broader “civil

case” against Nike, the Government would have no choice but to respond by offering rebuttal

testimony and evidence necessary to put the defense evidence and argument in proper context—

all to contest an issue that is wholly irrelevant to any element or material fact. Such a mini-trial

would be both significantly distracting and confusing to a lay jury. It would also unfairly prejudice

the Government. Evidence is “unfair[ly] prejudic[ial]” when it invites the jury to decide an issue

material to the outcome of a case for reasons that have nothing to do with the proper issues to be

decided. United States v. Harvey, 991 F.2d 981, 996 (2d Cir. 1993); see also United States v.

Borello, 766 F.2d 46, 59 (2d Cir. 1985); United States v. Jamil, 707 F.2d 638, 644 (2d Cir. 1983).

That is precisely what the defendant appears to seek here—to put Nike on trial, rather than the

defendant, and to invite the jury to return a verdict based on its view of the “guilt” of Nike rather

than that of the defendant. At a minimum, what the defendant seeks would engender significant

juror confusion and require a far longer and more convoluted trial. Rule 403 exists precisely to

prevent this from happening.




                                                 13
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 17 of 32



               B. The Defendant Should Be Precluded From Attempting To Impeach Nike
                  Witnesses With The Same Information Or Evidence

       That the defendant has previously suggested that he may seek to use some of the same

alleged information or evidence, if it exists, to seek to impeach Nike employees or agents (see Dkt.

No. 52, at 9) does not change the foregoing analysis.

       As is relevant here, the Government expects to call one or more of the following Nike-

affiliated witnesses in its case-in-chief at trial, each of whom is a lawyer and who is expected to

testify, in substance and in pertinent part, as described below.

               •   Outside Counsel-1, a former partner at a law firm representing
                   Nike (the “Outside Firm”), based in New York, New York, who
                   recently moved from that firm to another law firm. Outside
                   Counsel-1 interacted with the defendant during the course of the
                   charged scheme, including during both an unrecorded meeting
                   that took place on or about March 19, 2019, during a
                   consensually-recorded meeting that took place on or about
                   March 21, 2019, and during several consensually-recorded
                   phone calls. (See Superseding Indictment ¶¶ 6, 11, 13, 14.)

               •   Outside Counsel-2, a current junior associate at the Outside
                   Firm, based in New York, New York. Outside Counsel-2 was
                   also at the March 19 meeting with the defendant (and took
                   contemporaneous notes of that meeting) and the March 21
                   meeting with the defendant, and was on consensually-recorded
                   phone calls. (See Superseding Indictment ¶¶ 6, 11, 13, 14.)

               •   An Assistant General Counsel at Nike, based in Beaverton,
                   Oregon. The Assistant General Counsel exchanged text
                   messages with Attorney-1, and also spoke with Attorney-1 by
                   phone, and reported his conversations to his supervisor, In-
                   House Counsel.

               •   In-House Counsel, Nike’s Vice-President of Global Litigation
                   and Employment Counsel and the Assistant General Counsel’s
                   supervisor, based in Beaverton, Oregon. In or about early
                   March 2019, In-House Counsel learned from the Assistant
                   General Counsel that Attorney-1 had contacted the Assistant
                   General Counsel and reported that the defendant had
                   information that Nike may have engaged in misconduct related
                   to an investigation conducted by the U.S. Attorney’s Office for

                                                 14
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 18 of 32



                   the Southern District of New York (“USAO-SDNY”) and the
                   Federal Bureau of Investigation into potential fraud or
                   corruption in the world of college basketball (the “NCAA
                   Investigation”). In-House Counsel contacted the Outside Firm,
                   and thereafter attended the March 19 meeting. (See Superseding
                   Indictment ¶¶ 6, 11.)

       As described in the Superseding Indictment and above, these witnesses will testify in large

measure to their communications with the defendant, the majority of which were recorded, and

thus are not reasonably subject to dispute. The Government also expects to elicit from these

witnesses their understanding of the general nature of the NCAA Investigation as it pertains to

Nike, including the fact that Nike received a subpoena in that investigation and produced

documents in response to that subpoena. The Government also intends to elicit that Nike initially

reported the defendant’s conduct to the USAO-SDNY team handling the NCAA Investigation and

affirmatively cooperated in the resulting investigation. 2

        The Government has no objection to the defendant cross-examining any of these

individuals regarding whether they had a view, at any relevant time, as to whether it was in Nike’s

interest to cooperate with federal law enforcement generally and the USAO-SDNY in particular.

       What the Government does object to is an effort by the defendant to put before the jury,

through cross-examination or otherwise, (1) evidence that Nike in fact engaged in specific

instances of alleged misconduct devoid of any connection to an expected Government witness or

the facts of this case, or (2) the specifics of Nike’s involvement in the NCAA Investigation,

including the scope of the subpoena served on Nike, the mechanics and substance of Nike’s

response to that subpoena and any follow-up requests, the content of its communications with the



2
        If the Government calls the In-House Counsel, the Government may also elicit that he
interacted on at least one occasion with the USAO-SDNY in connection with the NCAA
Investigation.


                                                 15
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 19 of 32



prosecution team involved in the NCAA Investigation, and how the theory of guilt applied in trials

of unrelated individuals might or might not apply to the alleged misconduct by those affiliated

with Nike. 3

        With respect to the former, while the defendant previously, and conclusorily, stated that

his theory of impeachment is that he must establish that there was “widespread misconduct by

Nike” to seek to establish, in turn, that witnesses affiliated with Nike wish “to avoid prosecutions

similar to those brought against individuals affiliated with Adidas” (Dkt. No. 52, at 9), that

theory—to the extent it makes sense—does not require the jury to learn the specifics of any

particular payment or action, particularly a payment or action that is not otherwise relevant to this

case. That is particularly true given that the jury will already learn that Nike was itself asked to

produce materials in connection with the NCAA Investigation and the defendant will be able to

explore whether that fact gave Nike a basis to seek to cooperate or curry favor with the USAO-

SDNY.

        In any event, even assuming the specifics of any particular alleged misconduct at Nike,

unconnected to the facts of and witnesses in this case, might have some conceivable impeachment

value, it should be precluded under Rule 403. At bottom, the defendant appears to seek, through

cross-examination, to probe one or more witnesses’ knowledge and view of an entirely separate,

complicated set of facts and legal theories, all in service (at least purportedly) of suggesting to the

jury such witnesses might have a motive to color their description of meetings and phone calls that

took place over a short period—and nearly all of which were recorded and will be heard and seen

directly by the jury—to curry favor with the Government, notwithstanding that the employer/client

of these same witnesses chose to contact the Government to disclose the defendant’s conduct.


3
       Nor should he be permitted to suggest to the jury that the fact that Nike received a subpoena
or cooperated in an investigation is itself evidence of misconduct. It, of course, is not.

                                                  16
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 20 of 32



Particularly given the speculative and assumption-laden nature of this theory of impeachment,

even with a limiting instruction, it would be exceedingly difficult for a lay juror to assess the

minimal value of any such evidence, purportedly offered solely for impeachment, properly.

Cf. United States v. Gupta, 747 F. 3d 111, 132 (2d Cir. 2013) (Rule 403 requires the preclusion of

statements for which it would be difficult for the jury to distinguish between that portion that could

possibly go to state of mind or intent of the declarant, and the truth of the assertions themselves).

This is true not only with respect to alleged evidence of misconduct of other people at other times,

but also with respect to the specific contours of the NCAA Investigation, including the scope of

the subpoena served on Nike, the mechanics and substance of Nike’s response to that subpoena

and any follow-up requests, the content of its communications with the prosecution team involved

in the NCAA Investigation, and how the theory of guilt applied in trials of unrelated individuals

might or might not apply to the alleged misconduct by those affiliated with Nike. These subjects

are far beyond the scope of this trial or the ken of the average lay juror. 4

        Moreover, were the defendant to pursue these subjects on cross-examination, to mitigate

the risk that the jury not misapprehend or give undue weight to the answers, the Government would

have to question the same witnesses, and also likely to offer additional evidence, concerning,

among other things, how a corporation responds to a subpoena, including through formal and

informal conversations with a prosecuting office. And with respect to specific instances of alleged

misconduct by Nike employees or affiliates, the Government would also, at a minimum, have to

offer evidence and explain the legal theory of the NCAA Investigation—which is not merely that

high school and college athletes are not supposed to be paid under NCAA rules, as the defendant

appears to acknowledge (see Dkt. No. 52, at 8), and would be necessary to contextualize the notion


4
       They also might require one or more witnesses to decline to answer certain questions on
the ground of attorney work-product and/or attorney-client privilege.

                                                  17
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 21 of 32



that specific instances might plausibly give Nike reason to be concerned about its exposure in

connection with that investigation. Again, Rule 403 exists precisely to prevent the introduction of

unfairly prejudicial, confusing, and/or misleading evidence, such as a line of cross-examination or

argument with no comprehensible purpose to a lay jury but to seek to convince it to acquit the

defendant based on separate alleged misconduct of a complaining victim.

               C. The Defendant Should Be Precluded From Having Other Nike Witnesses
                  Invoke The Fifth Amendment In The Jury’s Presence

       The defendant should similarly be precluded from having presently unidentified witnesses

affiliated with Nike invoke the Fifth Amendment in front of the jury, as he stated he might seek to

do at a prior conference (Aug. 22, 2019 Conference Tr., at 7-8). These witnesses have no relevant

testimony to offer, and particularly in the circumstances of this case, a lay juror cannot be expected

to weigh properly what such an invocation means—and importantly, does not mean. See, e.g.,

United States v. Gallego, 913 F. Supp. 209, 215 (S.D.N.Y. 1996) (denying request for invocation

in front of jury; explaining “the privilege is widely misunderstood by lay persons and that its

invocation often creates an adverse impression in many minds”), aff’d, 191 F.3d 156 (2d Cir.

1999); see generally Johnson v. United States, 318 U.S. 189, 196-97 (1943) (“If the privilege

claimed by the witness be allowed, the matter is at an end. The claim of privilege and its allowance

is properly no part of the evidence submitted to the jury, and no inferences whatever can be

legitimately drawn by them from the legal assertion by the witness of his constitutional right.”);

United States v. Maloney, 262 F.2d 535, 537, 538 (2d Cir. 1959) (L. Hand, J.) (describing “the

natural, indeed an almost inevitable, inference” that a lay juror will draw from an invocation and

expressing concern that a limiting instruction places “upon the jury a task beyond their powers:

i.e.[,] a bit of mental gymnastics” (internal quotation marks omitted)).




                                                 18
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 22 of 32



               D. The Defendant Should Be Precluded From Arguing That Any Alleged
                  Misconduct Of Nike Outweighs His Own

       Finally, the defendant should be precluded from offering evidence or argument suggesting

that even if he engaged in criminal conduct, his crimes should effectively be excused because the

internal investigation he allegedly sought would have uncovered greater alleged misconduct and

thereby benefited Client-1 or the public, or the defendant might properly have sought such an

investigation even had he not solicited side payments, and thus the solicitation should be

overlooked. See, e.g., City of Columbia v. Omni Outdoor Advertising, Inc., 499 U.S. 365, 378

(1991) (an official “is guilty of accepting a bribe even if he would and should have taken, in the

public interest, the same action for which the bribe was paid.”); United States v. Orenuga, 430

F.3d 1158, 1165 (D.C. Cir. 2005) (proper to charge jury that “[i]t is not a defense to the crime of

bribery that had there been no bribe, the public official might have lawfully and properly performed

the same act” (internal quotation marks omitted)); United States v. Jannotti, 673 F.2d 578, 601 (3d

Cir. 1982) (en banc) (“As this court has previously held, it is neither material nor a defense to

bribery that had there been no bribe, the (public official) might, on the available data, lawfully and

properly have made the very recommendation that (the briber) wanted him to make.” (internal

quotation marks omitted)); United States v. Skelos, No. 15 Cr. 317 (KMW), 2016 WL 1532253,

at *6 (S.D.N.Y. Aug. 14, 2016) (“[T]he defense argues that his actions were innocent because they

promoted his long-held, core positions, and because they were consistent with ‘the best interest of

his constituency and the citizens of New York State.’ The defense fails . . . .”), vacated on other

grounds, 707 F. App’x 733 (2d Cir. 2017); United States v. Mosberg, 866 F. Supp. 2d 275, 294

(D.N.J. 2011) (“The inquiry is whether the official intended to allow himself to be influenced—

not that he was actually influenced in the performance of his duty.”).




                                                 19
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 23 of 32



IX.    EVIDENCE OR ARGUMENT CONCERNING WHETHER CLIENT-1’S
       POTENTIAL LEGAL CLAIMS HAD VALUE, AND/OR THE COST OF AN
       INTERNAL INVESTIGATION, WITHOUT A CONNECTION TO THE
       DEFENDANT’S CONTEMPORANEOUS KNOWLEDGE, SHOULD BE
       PRECLUDED

       For the same reasons set forth above, the defendant should be precluded from offering

evidence or argument about the monetary value of Client-1’s potential claims, unless the defendant

can show contemporaneous knowledge of the same. The defendant should similarly be precluded

from offering evidence or argument about the cost of the internal investigation he allegedly sought,

unless the defendant can show contemporaneous knowledge of the same.                            See

https://twitter.com/michaelavenatti/status/1164878874846646273?lang=en         (defendant    asking

Twitter followers, in August 2019, months after his arrest, for “specific examples” of “[i]nternal

investigations aimed at cleaning up widespread corruption/crime,” which, the defendant states,

“often cost well in excess of $25 million, $50 million or even $100 million”). The question before

the jury is what the defendant knew and intended at the time he acted, not what he may have

learned after he was arrested or can prove now, including with the benefit of discovery or post-

conduct inquiry of others, about the so-called “validity” of Client-1’s potential claims (Dkt.

No. 52, at 8).

X.     OUT-OF-COURT STATEMENTS MADE BY                              ATTORNEY-1 TO             THE
       GOVERNMENT AFTER THE DEFENDANT                               WAS ARRESTED              ARE
       INADMISSIBLE

       Pursuant to Federal Rule of Evidence 807(b), the defendant has advised the Government

that he may seek to offer statements made to the Government by the individual identified in the

Superseding Indictment as Attorney-1, after the defendant was arrested, in which Attorney-1

stated, in sum and substance, that Attorney-1 did not intend to threaten or extort Nike and did not




                                                20
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 24 of 32



agree with the defendant to do so. The defendant should be precluded from offering these

statements for multiple reasons. 5

       As an initial matter, the statements are irrelevant. Prior to the filing of the Superseding

Indictment, defense counsel suggested to the Government that certain of Attorney-1’s statements

are, in the defendant’s view, probative as to whether Attorney-1 and the defendant had a so-called

“meeting of the minds.” No charge in the Superseding Indictment, however, requires a meeting

of the minds with Attorney-1 (or anyone else). Subsequent to the filing of the Superseding

Indictment, the defendant advised the Government that Attorney-1’s statements, in his view,

(1) are relevant to show that the defendant did not aid and abet Attorney-1, in light of the citation

of 18 U.S.C. § 2 in the parenthetical following Counts One and Two of the Superseding Indictment,

and (2) exculpate the defendant as to the existence of a scheme. Neither proposition is correct.

       As to the former—the citation of Section 2—as the Government informed the defendant,

and as indicated in the Government’s Requests to Charge (see Gov’t Request No. 19), this citation

does not reflect that the Government intends to ask the jury to consider convicting the defendant,

in the alternative, on an aiding and abetting basis, but rather on a willful causation theory. That

alternative theory of culpability does not require that the person or persons through whom the

defendant acted have had a guilty mind, whether in whole or in part (nor does the Government

intend to argue to the contrary at trial). See, e.g., United States v. Concepcion, 983 F.2d 369, 383-

84 (2d Cir. 1992) (“an individual (with the necessary intent) may be held liable if he is a cause in

fact of the criminal violation, even though the result which the law condemns is achieved through

the actions of innocent intermediaries”; “[T]he person who actually performed the act need not

have had any criminal purpose or intent; if the defendant willfully caused an act that, had he


5
        The Government has provided to the defendant the complete notes and memoranda of the
interview(s) in which these and other statements were made.

                                                 21
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 25 of 32



performed it directly, would be an offense against the United States, he may be prosecuted under

§ 2(b) even though the agent who committed the act is innocent or acquitted.” (internal quotation

marks omitted)); United States v. Margiotta, 688 F.2d 108, 131 (2d Cir. 1982) (defendant may be

found guilty even if he acts through “innocent intermediaries” to “cause[] the commission of an

indispensable element of the offense”); United States v. Ordner, 554 F.2d 24, 29 (2d Cir. 1977)

(under the “willfully causes an act to be done” provision “the guilt or innocence of the intermediary

is irrelevant”); see also United States v. Jordan, 927 F.2d 53, 55 (2d Cir. 1991) (jury properly

instructed that defendant could be found guilty where the defendant caused government agent to

ferry narcotics into the United States).

       As to the latter—that Attorney-1’s denial of guilt purportedly exculpates the defendant—

Attorney-1’s denial of his or her own guilt does not exculpate the defendant any more than a

confession by Attorney-1 of his or her own guilt would inculpate the defendant. On the contrary,

admitting statements on this basis would conflict with both the settled principle that the jury should

not consider persons not on trial, see, e.g., Muse, 2007 WL 1989313, at *22, and the equally settled

principle that the jury should consider the defendant’s guilt separately from the guilt or lack thereof

of anyone else, even in a joint trial, see, e.g., United States v. Monaco, 199 F.3d 1324, 1999 WL

980946, at *3 (2d Cir. 1999); United States v. Potamitis, 739 F.2d 784, 790 (2d Cir. 1984).

       In any event, the statements are inadmissible hearsay. As the defendant appears to concede

by invoking Rule 807, the statements do not fall within any hearsay exception, and yet the

defendant seeks to offer them to seek to prove the truth of what they assert. They thus are

admissible only if, as to each statement:

           (1) the statement is supported by sufficient guarantees of
               trustworthiness—after considering the totality of circumstances
               under which it was made and evidence, if any, corroborating the
               statement; and


                                                  22
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 26 of 32




            (2) it is more probative on the point for which it is offered than any other
                evidence that the proponent can obtain through reasonable efforts.

Fed. R. Evid. 807(a). 6 “A statement will be admitted under this rule if (i) it is particularly

trustworthy; (ii) it bears on a material fact; (iii) it is the most probative evidence addressing that

fact; (iv) its admission is consistent with the rules of evidence and advances the interests of justice;

and (v) its proffer follows adequate notice to the adverse party.” United States v. Morgan, 385

F.3d 196, 208 (2d Cir. 2004) (internal quotation marks omitted). “The residual exception in

Rule 807 is used ‘very rarely, and only in exceptional circumstances.’” United States v. Little,

No. 12 Cr. 647 (PKC), 2018 WL 461238, at *1 (S.D.N.Y. Jan. 3, 2018) (quoting Parsons v.

Honeywell, Inc., 929 F.2d 901, 907 (2d Cir. 1991)). These are not such circumstances.

        Even if the first requirement of the rule, on which the defendant bears the burden, see, e.g.,

Batoh v. McNeil-PPC, Inc., 167 F. Supp. 3d 296, 311 (D. Conn. 2016), were assumed to be met,

the defendant’s proposal plainly fails with respect to the second requirement—that the statement




6
         The foregoing language went into effect on December 1, 2019. The rule previously read
in pertinent part: “(1) the statement has equivalent circumstantial guarantees of trustworthiness;
(2) it is offered as evidence of a material fact; (3) it is more probative on the point for which it is
offered than any other evidence that the proponent can obtain through reasonable efforts; and
(4) admitting it will best serve the purposes of these rules and the interests of justice.”


                                                  23
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 27 of 32



be “more probative on the point for which it is offered than any other evidence that the proponent

can obtain through reasonable efforts.” 7

        As noted above, no charge in the Superseding Indictment requires a meeting of the minds

with Attorney-1 or that Attorney-1 otherwise have had a culpable state of mind with respect to

Nike.   To the extent that the defendant has suggested that Attorney-1’s statements as to

Attorney-1’s own intent are probative as to the defendant’s intent, the defendant is wrong. There

is neither a factual nor a legal basis to impute the intent of Attorney-1 to the defendant, and in any

event, any attempt to do so would run afoul of Rule 403. But even assuming the defendant could

establish some probative value to Attorney-1’s description of Attorney-1’s own intent, those

statements are certainly not more probative on the point for which they would ostensibly be

offered—i.e., the defendant’s intent during the relevant time period—than “any other evidence”

that the defendant has or can obtain through reasonable efforts, see Fed. R. Evid. 807(a)(2),

including, for example, the recordings of meetings and conversations; the testimony of available

witnesses, including Client-1 and other participants in those meetings and conversations; or

testimony from the defendant himself, should he choose to offer it. In short, the statements are not



7
        The Government assumes for present purposes that the defendant could meet his burden
with respect to the first requirement, and the Court need not reach this question. To satisfy this
requirement, “the proffered hearsay evidence must have circumstantial guarantees of
trustworthiness equivalent to those that justify hearsay testimony under the other hearsay
exceptions,” Wright v. Undercover Officer #84, No. 15 Civ. 4498 (VSB), 2018 WL 4042101, at *6
(S.D.N.Y. Aug. 22, 2018); see also Schering Corp. v. Pfizer Inc., 189 F.3d 218, 236 (2d Cir. 1999)
(“The traditional exceptions to the hearsay rule . . . provide the benchmark against which the
trustworthiness of evidence must be compared in a residual hearsay analysis.”). Attorney-1’s
statements—which were made in the context of an innocence proffer—do not appear to satisfy
that requirement. Indeed, the Second Circuit has declined to embrace the notion that statements
made under similar circumstances typically provide the type of guarantee required. See United
States v. Ulbricht, 858 F.3d 71, 123 (2d Cir. 2017) (“We are loath to assume that a statement made
by a criminal in debriefings to the government pursuant to a cooperation agreement is categorically
‘particularly trustworthy,’ as Rule 807 requires.”).


                                                 24
         Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 28 of 32



“more probative” on a relevant point than “any other evidence;” they are not probative on a

relevant point at all. 8

        Finally, even if the statements otherwise might be admissible under Rule 807(a), they

should be precluded under Rule 403. Admission of these statements of Attorney-1 would

inevitably confuse the jury, particularly because it would conflict with the instruction that it not

consider persons not on trial. See, e.g., Muse, 2007 WL 1989313, at *22. Admission of these

statements might also require the Government to offer evidence concerning, among other things,

its charging policies and practices, how innocence proffers work, and how and why it might choose

to seek a superseding indictment—complex matters far beyond the proper scope of the trial and

not easily understood by a lay jury.

        Moreover, the defendant seeks only to offer those statements that arguably might exculpate

him in part (were there a conspiracy or aiding and abetting charge, and there is neither). But

Attorney-1 made other statements in the same interview(s) that are entirely consistent with and

supportive of the Government’s charges, including that the defendant indicated that he would

provide certain information to Client-1, which the defendant did not. The defendant’s proposal

thus would present a one-sided and misleading view of Attorney-1’s statements concerning the

defendant. The defendant should not be permitted to mislead the jury.




8
       Nor are they of material assistance, much less “more probative . . . than any other
evidence,” to explain Attorney-1’s contemporaneous actions and statements. To the extent that
the defendant wishes to argue that testimony, recordings, and electronic communications, to the
extent admissible, regarding Attorney-1’s contemporaneous actions and statements somehow
demonstrate that the defendant is not guilty, he is free to do so, provided that he does not suggest,
contrary to law, that Attorney-1 must be guilty for the defendant to be guilty.

                                                 25
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 29 of 32



XI.    THE DEFENDANT SHOULD BE PRECLUDED FROM OFFERING EXPERT
       TESTIMONY WITHOUT PROVIDING SUFFICIENT NOTICE, AND HIS
       PROFFERED EXPERT SHOULD BE PRECLUDED FROM OPINING ON WHAT
       A LAWYER’S ETHICAL DUTIES SHOULD BE, THE ALLEGEDLY NEGATIVE
       CONSEQUENCES OF THE GOVERNMENT’S THEORY OF GUILT, AND/OR
       WHAT STATEMENTS MADE TO THE DEFENDANT MEANT

       On December 6, 2019, the defendant provided notice, enclosed as Exhibit A, of a potential

rebuttal expert (“Def. Notice”). At the end of the notice, the defendant stated, without elaboration,

that he “expressly reserves the right to supplement [both] the areas of testimony and opinions.”

(Def. Notice 3.) Absent the defendant timely providing supplemental notice, he should be

precluded from eliciting such supplemental testimony. The expert disclosure provisions of the

Federal Rules of Evidence exist to allow opposing counsel the opportunity to challenge the

admissibility of testimony, adequately prepare for cross-examination, and decide whether to

prepare rebuttal witnesses. See, e.g., United States v. Rajaratnam, No. 09 Cr. 1184 (RJH), 2011

WL 723530, at *3 (S.D.N.Y. Feb. 25, 2011) (“[T]he purpose of reciprocal expert disclosures is ‘to

minimize surprise that often results from unexpected expert testimony, reduce the need for

continuances, and to provide the opponent with a fair opportunity to test the merit of the expert’s

testimony through focused cross-examination.’” (quoting Fed. R. Crim. P. 16 Advisory

Committee’s Note)). The Government cannot prepare properly, or at all, to cross-examine an

expert who may give testimony on unknown “areas,” on which the expert has unknown opinions,

grounded in unknown bases.

       In any event, assuming that the defendant’s proffered expert is qualified (which the

Government has not yet fully determined) the Government has no present objection to the core

substance of her proffered testimony. However, the defendant should be precluded from eliciting

two types of testimony described in his notice.




                                                  26
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 30 of 32



       First, the defendant should be precluded from asking his proffered expert to opine not

simply on what the defendant’s relevant ethical duties were at the pertinent time, but also on what,

in the expert’s view, they should have been or should be. Nor should the expert be allowed to

opine as to her perception of any negative consequences that might flow from the defendant’s

conviction. Statements such as, “[t]o [accept the Government’s theory] would risk creating false

expectations in the mind of the client,” and the “lawyer’s failure to get a fee agreement in signed

by the client would work to the detriment of the lawyer” (Def. Notice. 2) appear to serve no purpose

but to distract the jury from its role as a fact finder by inviting the jury to consider questions not

properly before it. Moreover, such arguments are highly likely to invite nullification, just like

multiple of the arguments that the Government seeks to preclude above.

       Similarly, the defendant’s notice states that the defendant’s proffered expert may testify

that certain types of statements or conduct are “often encountered” or “typically encountered” in

“employment litigation” (Def. Notice 2, 3). The defendant’s notice does not provide a sufficient

basis for his proffered expert’s testimony in this respect, and none is apparent on the face of the

pertinent rules or publications. To the extent that the Court is otherwise inclined to permit such

testimony, it should order the defendant to supplement his notice or should order a hearing pursuant

to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its progeny. In any

event, it is not clear what is meant by “employment litigation,” and this case does not appear to

involve employment litigation (at least within the meaning understood by a lay jury). And even if

it did involve such litigation, testimony about what is “often” or “typically” done appears to have

no purpose but to invite the jury to consider the degree to which others have engaged the same

conduct as the defendant, a question that is not for the jury’s consideration. Cf., e.g., Oldbear, 568

F.3d at 821. For the reasons described above, that is improper and should be precluded.



                                                 27
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 31 of 32



       Second, the defendant should be precluded from asking his proffered expert to opine on

what other people meant when they made statements to the defendant. The defendant states in his

notice that his proffered expert will testify that a certain statement made to the defendant “can

reasonably be construed as frolic and banter” and thus the content of that statement need not have

been conveyed to Client-1. (Def. Notice 2.) But the defendant’s proffered expert has no basis to

offer such opinions; she was not present when this statement was made and has no particular

expertise in understanding or opining on its tone or meaning. 9 She certainly should not be

permitted to suggest how the defendant appeared to understand it, which would have the effect of

impermissibly allowing an expert to testify to the defendant’s mindset at the time at issue.

See United States v. DiDomenico, 985 F.2d 1159, 1165 (2d Cir. 1993) (excluding expert testimony

that attempted to tell the jury—either explicitly or implicitly through “semantic camouflage”—

that the defendant’s actions demonstrated that she lacked mens rea); Highland Capital Mgmt., L.P.

v. Schneider, 551 F. Supp. 2d 173, 183 (S.D.N.Y. 2008) (expert testimony about intent “cannot be

saved by couching [the expert’s] opinion as ‘industry custom and practice’”); see generally In re

Rezulin Prods. Liability Litig., 309 F. Supp. 2d 531, 547 (S.D.N.Y. 2004) (“Inferences about the

intent or motive of parties or others lie outside the bounds of expert testimony.”).

       Nor, more generally, is the meaning of such a statement (or any similar statement), or the

defendant’s understanding of it, an appropriate subject for expert testimony. The Federal Rules of

Evidence preclude a party from “admitting expert testimony where the evidence impermissibly

mirrors the testimony offered by fact witnesses, or the subject matter of the expert’s testimony is

not beyond the ken of the average juror.” United States v. Amuso, 21 F.3d 1251, 1263 (2d Cir.



9
        Indeed, the defendant’s notice provides no basis for his proffered expert’s testimony in this
respect. Accordingly, if the Court is otherwise inclined to permit such testimony, it should order
the defendant to supplement his notice or should order a hearing.

                                                 28
        Case 1:19-cr-00373-PGG Document 96 Filed 12/11/19 Page 32 of 32



1994); see also United States v. Collins, 581 F. App’x 59, 60 (2d Cir. 2014) (affirming preclusion

of testimony by lawyers on the materiality of an agreement and “the work of transactional lawyers”

generally, where “fact witnesses” covered the same ground); United States v. Nouri, 711 F.3d 129,

145 (2d Cir. 2013) (district court was “well within its discretion” to preclude testimony on

customary commissions by brokerage firms where cumulative of other evidence at trial). The jury

here will have the opportunity both to listen to this statement—which was recorded—and to hear

from one or more witnesses that were in the room when it was made. The jury will also have the

opportunity, if either party wishes, to hear directly from the person who made the statement,

Outside Counsel-1. The defendant is also free to testify about how he understood the statement.

After listening to the recording and hearing from these fact witnesses, the jury will have more than

a sufficient basis to decide for itself how the statement was said, what it meant, and how the

defendant appeared to understand it. The defendant should not be permitted to suggest that the

jury’s judgment on such a question should be displaced by that of his chosen expert, or to avoid

testifying by having his chosen expert imply what the defendant was thinking.

                                         CONCLUSION

       For the foregoing reasons, the Government’s motions in limine should be granted.

Dated: New York, New York
       December 10, 2019

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:    s/ Daniel C. Richenthal
                                             Matthew D. Podolsky
                                             Daniel C. Richenthal
                                             Robert B. Sobelman
                                             Assistant United States Attorneys
                                             (212) 637-1947/2109/2616


                                                29
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 1 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 2 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 3 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 4 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 5 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 6 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 7 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 8 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 9 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 10 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 11 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 12 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 13 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 14 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 15 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 16 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 17 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 18 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 19 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 20 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 21 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 22 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 23 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 24 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 25 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 26 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 27 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 28 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 29 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 30 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 31 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 32 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 33 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 34 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 35 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 36 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 37 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 38 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 39 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 40 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 41 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 42 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 43 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 44 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 45 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 46 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 47 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 48 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 49 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 50 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 51 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 52 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 53 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 54 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 55 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 56 of 57
Case 1:19-cr-00373-PGG Document 96-1 Filed 12/11/19 Page 57 of 57
